Citation Nr: 0316592	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
rigidus and hallux valgus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and depression.

3.  Entitlement to service connection for arthritis of the 
ankles, toes, fingers, wrists, and elbows. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to July 
1984.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  The Board 
remanded the case to the RO in February 2001, and the case is 
once again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has made all reasonable efforts 
to obtain and fully developed all evidence necessary for the 
equitable disposition of the claims.

2.  The veteran's disability involving bilateral hallux 
rigidus and hallux valgus is not related to service.

3.  The veteran's acquired psychiatric disorder involving 
anxiety and depression is not related to service.

4.  The veteran's arthritis of the ankles, toes, fingers, 
wrists, and elbows was not incurred in service or during the 
one-year period after service.





CONCLUSIONS OF LAW

1.  Bilateral hallux rigidus and hallux valgus were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 
3.156(a), 3.303 (2002).

2.  An acquired psychiatric disorder to include anxiety and 
depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.303 (2002).

3.  Arthritis of the ankles, toes, fingers, wrists, and 
elbows was not incurred in or aggravated by service nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hallux rigidus and hallux valgus, an acquired psychiatric 
disorder to include anxiety and depression, and arthritis of 
the ankles, toes, fingers, wrists, and elbows.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of the issues on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The RO has obtained 
the veteran's service medical records as well as all 
available VA treatment records.  The veteran maintains that 
psychiatric treatment records from 1978 or 1979 while 
stationed in Germany were never obtained and associated with 
the claims file.  However, the record shows that the RO 
attempted to obtain these records but that they do not exist.  
See VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.) 

The Board also remanded the case to the RO in February 2001 
to assure compliance with the VCAA.  Pursuant to that remand, 
the RO scheduled the veteran for a VA psychiatric examination 
in March 2003 to determine the etiology of his psychiatric 
disorder.  However, the veteran failed to appear to that 
examination with no explanation provided.  Under these 
circumstances, no additional development is required.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that, 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence).  For 
reasons set forth below, the Board also finds that an 
examination to determine the etiology of the veteran's 
arthritis as well as his bilateral hallux rigidus and hallux 
valgus is not required.  The Board thus finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues on 
appeal has been made by the agency of original jurisdiction.

The Board further observes that the discussions in the rating 
decision of November 1997, the statement of the case issued 
in February 1998, the supplemental statements of the case 
issued in February 1999, June 1999 and April 2003, as well as 
various letters by the RO and the Board have informed the 
veteran of the information and evidence necessary to 
substantiate his claims.  Pursuant to the Board's February 
2001 remand, the veteran was notified of the evidence he was 
expected to obtain and which evidence VA would obtain.  See 
38 U.S.C.A.               § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The veteran also was notified of the applicable 
provisions of the VCAA. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Discussion

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(a).  If 
the chronicity provision is not applicable, a claim may still 
be established if the condition observed during service or 
any applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508,     § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  
Moreover, in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit held that the current version of § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  However, the Court held that § 1110 precludes 
compensation for secondary disabilities that result from 
primary alcohol abuse.  The Court provided two reasons for 
this rule.  First, such a secondary disability does not 
satisfy § 1110's words of authorization for disabilities 
contracted "in line of duty."  Second, like the primary 
alcohol abuse disability, a secondary disability arising from 
a primary alcohol disability is not compensable because to 
fit within the words of § 1110's exclusion, as it too is a 
"result of the veteran's own . . . abuse of alcohol or drugs 
[i.e., primary alcoholism acquired in service]."

A.  Bilateral Hallux Rigidus and Hallux Valgus

The veteran's original claim indicated that he was seeking 
service connection for a bilateral foot condition.  The 
veteran explained that this condition was caused by wearing 
military boots.  In August 1999, the RO granted service 
connection for hammertoe deformities of the fifth toes with 
painful corns.  Since this determination constitutes a full 
grant of the benefits sought as to that issue, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997). 

However, the RO continued to deny service connection for 
bilateral hallux rigidus and hallux valgus.  Therefore, this 
is the only issue on appeal concerning the veteran's feet.  
Hallux rigidus is defined as a "painful flexion deformity of 
the great toe in which there is limitation of motion at the 
metatarophalangeal joint."  Hallux valgus is defined as 
"angulation of the great toe away from the midline of the 
body, or toward the other toes; the great toe may ride under 
or over the other toes."  Dorland's Illustrated Medical 
Dictionary 729 (27th ed. 1988).

The veteran's service medical records make no reference to 
hallux rigidus or hallux valgus.  At his June 1984 separation 
examination, for example, the veteran specifically denied 
"foot trouble" and "swollen or painful joints".  Thus, a 
chronic condition involving hallux rigidus or hallux valgus 
was not shown in service. 

The veteran received VA outpatient treatment for pain in both 
great toes from 1994 to 2002.  In July 1994, the veteran 
reported pain in both great toe joints for many years, but 
denied any trauma or injury.  In 1996, the veteran was 
diagnosed as having bilateral hallux rigidus and hallux 
valgus deformity.  When seen in August 1997, the diagnosis 
was degenerative joints disease of the first 
metatarophalangeal (MTP), with the left greater than the 
right.  

In a January 1998 letter, a VA podiatrist said he found no 
causal relationship between the veteran's hallux rigidus 
deformities and service.  In particular, the podiatrist 
explained:

[The veteran] was found, upon examination in the 
past, to possess a painful hallux rigidus deformity 
of both feet.  This condition results in the 
development or arthritis of the great toe joints.  
Typically this condition arises from a 
hypermobility and elevation of the first metatarsal 
causing the great toe joint to jam upon itself, 
resulting in severe arthritis and lack of motion of 
the joint in question.  Also this deformity may 
occur with direct trauma to the first metatarsal-
phalangeal joint resulting in arthritic 
degeneration.  In my experience this condition does 
not typically arise from improper fitting footwear.  
I can see no casual relationship between [the 
veteran's] military boots and his ultimate 
development of hallux rigidus deformities.

(Emphasis added).  In April 1998, the veteran injured his 
right foot in a work-related accident and underwent a fusion 
of the right great toe in June 1998.  The veteran also 
underwent surgery in May 2000 in connection with recurrent 
callosity and related pain, which is not an issue on appeal.  
VA outpatient treatment records dated throughout 1998 until 
2002 include diagnoses of hallux rigidus, hallux valgus and 
degenerative joint disease.  However, none of these records 
includes a medical opinion relating any of these conditions 
to service.  

The veteran underwent a VA examination in August 2000 in 
connection with his claim for increased compensation benefits 
for his service-connected  hammertoe deformities of the fifth 
toes with painful corns.  Upon physical examination, there 
was no evidence of any hallux valgus or any angulation or 
dorsiflexion of the first metatarophalangeal joint of either 
foot.   The diagnoses included (1) status post partial 
removal of the fifth metatarsal bone right; (2) bilateral 
screw placement of the first MTP joint, and (3) left 
calcaneal spur.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hallux rigidus and 
hallux valgus.  This condition was not shown in service.  If 
fact, neither condition was identified until 1994, 
approximately ten years after the veteran's separation from 
service.  In addition, no medical evidence indicates that the 
veteran's hallux rigidus and hallux valgus were incurred in 
service.  Indeed, a VA podiatrist who had been treating the 
veteran's feet found "no casual relationship between [the 
veteran's] military boots and his ultimate development of 
hallux rigidus deformities."  

Indeed, the only evidence of a nexus between the veteran's 
hallux rigidus and hallux valgus and his period of military 
service are the veteran's own lay statements, including 
testimony presented at a September 1998 hearing.  The veteran 
testified that his bilateral foot condition was related to 
ill-fitting boots he was issued in the Army.  The Board 
notes, however, that the veteran is not competent to testify 
as to the etiology of his hallux rigidus and hallux valgus.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions); see also 66 Fed. 
Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (competency is an adjudicative 
determination).  Therefore, the veteran's lay statements are 
of limited probative value, particularly in light of the 
opinion provided by the VA podiatrist who found no 
relationship between the veteran's military boots and his 
ultimate development of hallux rigidus deformities.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hallux rigidus and hallux valgus.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  Accordingly, the appeal is 
denied.

B.  Acquired Psychiatric 
Disorder to     Include Anxiety 
and Depression

The veteran claims that he suffers from an acquired 
psychiatric disorder involving anxiety and depression as a 
result of service.  He claims that racial harassment in 
service led to anxiety and depression which ultimately caused 
his alcoholism.  For the reasons set forth below, the Board 
disagrees and finds that the preponderance of the evidence is 
against the veteran's claim.  

The veteran's service medical records shows that the was seen 
in October 1983 for marital related stress.  A mental status 
examination was within normal limits.  The diagnostic 
impression was adjustment reaction due to his separation.  
The veteran received individual counseling until November 
1983.  The veteran was seen by psychiatry again in April 1984 
for alcohol abuse.  The veteran reported that he had been 
drinking a case of beer and a fifth of liquor a week.  The 
diagnostic impression was alcohol abuse.  No other 
psychiatric disorder was diagnosed.  A psychiatric evaluation 
at the veteran's separation examination in June 1984 was 
normal.  The veteran also denied "depression or excessive 
worry" as well as "nervous trouble of any sort."   

After his separation from active duty, the veteran was 
hospitalized by VA on at least eight separate occasions 
between 1992 and 1998 for alcohol abuse.  Several of these 
admission reports included a diagnosis of depression.  An 
anxiety disorder due to recent trauma he experienced in a 
motor vehicle accident was also noted when hospitalized in 
May 1997.  The Board emphasizes, however, that none of these 
reports includes a medical opinion linking the veteran's 
current depression and anxiety to his period of active 
military service.  An April 1994 admission report noted that 
the veteran reported that he had been treated for depression 
prior to service after several suicide attempts, thereby 
suggesting that the veteran's psychiatric disorder may have 
preexisted service.  The Board notes, however that this fact 
is not established in the record.  The veteran's entrance 
examination is negative for any psychiatric abnormality, and 
the veteran at that time denied a history of depression.  
Further, even the evidence was sufficient to rebut the 
presumption of soundness on entrance in this case, there is 
no competent evidence indicating that such a disorder was 
aggravated in service.  Thus, further inquiry in this regard 
is unnecessary. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder 
to include anxiety and depression.  The veteran's service 
medical records show that he was treated for an adjustment 
reaction due to marital problems, which by its very nature is 
considered a transitory condition lasting no more than six 
months.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 273 (1994) Thus, no chronic psychiatric condition was 
shown in service.  Moreover, the veteran was not diagnosed 
with depression until 1992, and no medical professional has 
related his depression and anxiety to service.  Although an 
examination may have produced evidence in support of his 
claim, the veteran failed to report to an examination 
scheduled for March 2003, with no explanation provided and no 
indication that he wished to reschedule.  See Wood, supra.  
The Board therefore has no choice but to deny the veteran's 
claim based on the available evidence.  38 C.F.R. 
§ 3.655(2002).

The Board has considered the veteran's argument that his 
alcohol abuse is secondary to his depression.  Although 
compensation may be paid for a substance abuse disability 
acquired as secondary to or as a symptom of a service-
connected disability, the veteran is not service connected 
for any psychiatric disability.  See Allen, supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder.  Despite the 
veteran's testimony that his current depression is related to 
harassment he experienced in service many years ago, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish a relationship 
between this condition and service.  See Grottveit and 
Espiritu, both supra.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000).  Accordingly, the 
appeal is denied.

C.  Arthritis of the Ankles, Toes, Fingers, Wrists, and 
Elbows

The veteran claims that he suffers from arthritis of the 
ankles, toes, fingers, wrists, and elbows as a result of 
having been exposed to extremely cold weather while stationed 
in Germany.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The veteran's service medical records are negative for any 
evidence of arthritis.  A physical examination in June 1984 
at the time of separation was normal.  The veteran also 
specifically denied "Swollen or painful joints" as well as 
"Arthritis, Rheumatisms, or Bursitis."  There is also no 
evidence of arthritis during the one-year presumptive period 
after service.  

In fact, arthritis was not shown until seven years after the 
veteran's separation from active duty.  When admitted to a VA 
facility in July 1992 for chronic substance abuse, it was 
noted that the veteran suffered from inflammatory arthritis.  
A February 1994 admission report for alcohol abuse also noted 
an eight-year history of arthritis and that the veteran was 
on Salsalate.  However, none of these records indicates that 
the veteran's arthritis had its onset in service or during 
the one-year presumptive period after service.  The Board 
also notes that the veteran's own lay statements are 
insufficient to establish a nexus between arthritis and 
service.  See Grottveit and Espiritu, both supra

In denying the veteran's claim, the finds that a VA 
examination to determine whether the veteran's arthritis was 
incurred in service would serve no useful purpose.  Since the 
veteran's arthritis was first diagnosed approximately seven 
years after service, any medical opinion concerning the 
etiology or date of onset would be highly speculative.  See 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
also points out that the facts of this case are different 
than the facts in Charles v. Principi, 16 Vet. App. 370 
(2002), in which the Court held that VA erred in failing to 
obtain a medical nexus opinion where evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus.  In 
Charles, the Court emphasized that the veteran was competent 
to testify regarding the ringing in his ears since service 
because such condition was capable or lay observation.  
Unlike tinnitus, however, arthritis is not capable of lay 
observation and requires clinical testing to confirm the 
diagnosis.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis of the ankles, toes, fingers, 
wrists, and elbows.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000).  Accordingly, the 
appeal is denied.




ORDER

Service connection for bilateral hallux rigidus and hallux 
valgus is denied. 

Service connection for an acquired psychiatric disorder to 
include anxiety and depression is denied.

Service connection for arthritis of the ankles, toes, 
fingers, wrists, and elbows is denied.


	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

